PER CURIAM:
Appellant sought to collect from appel-lee the value of certain clothing sold to appellee’s wife after she and appellee had separated. Appellant’s claim that the husband had orally authorized the purchases was denied by him. Appellant’s claim that the purchases consisted of necessaries was refuted by showing that most of the items purchased were children’s clothing, including articles for a six year old girl, a six year old boy, a ten year old boy, a twelve year old girl and a twelve year old boy, *114and that appellee and his wife had only one child, a seven year old daughter. In addition, appellee testified that he had supported his daughter. There is no legal basis for disturbing the judgment in appel-lee’s favor.1
Affirmed.

. Hollywood Credit Clothing Co. v. Laredo, D.C.Mun.App., 144 A.2d 271 (1958); Kerner v. Eastern Dispensary & Casualty Hospital, 210 Md. 375, 123 A.2d 333, 60 A.L.R.2d 1 (1956).